Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
No amendments have been filed.  Original claims 1-10 are pending.

Election/Restriction
Applicant’s election without traverse of the three specific species in the reply filed on 11/26/2020 is acknowledged.
Upon initial search and review of the specification, it does not appear that there would be an undue burden to examine all the species recited in the claims.  Accordingly, the restriction requirement is withdrawn.
Claims 1-10 drawn to a method of analyzing fetal DNA sequence data and analyzing it using HMM is currently under examination.

Priority
	This application filed 7/19/2018 is a continuation of 14/395065 (now abandoned), which is a 371 national stage filing of PCT/CN2012/075478 filed 5/14/2012.

Information Disclosure Statement
No IDS has been provided.
The listing of references in the specification is not a proper information disclosure statement.  See for example page 5 listing several citations.  37 CFR 1.98(b) requires a list of all 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim Analysis
Independent claim 1 is generally directed towards a method determining base information in a fetal genome.  More specifically, the claims provide additional elements for the construction of a library and sequencing be implemented by an apparatus, and that the step considered the judicial exception for the determining step be performed via a processor and implemented in consideration of several wherein clauses.  The method requires determining the base information using a Hidden Markov Model (HMM) and genetic information of related individuals; through the analysis of fetal sequence data using HMM.  In review of the claim as a whole, the physical steps of the claim are directed to method steps of obtaining the DNA from a fetal sample and sequencing the DNA to obtain the sequence data for analysis, in view of the breadth of the claim and guidance of the specification, the additional elements appear to rely on technology know in 
Under step 1 of the 101 analysis, the claims are directed to statutory subject matter as a method that requires creating a library and sequencing a region of interest, and subsequent analysis of the read data of the region.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and analyzing sequence data for to determine haplotype.   The step of aligning and comparing a fetal sample sequence to a reference and using HMM to provide for a ‘possible fetal haplotype recombination’ to arrive at the characterization of a ‘predetermined region’ are instructional steps.  In view of the specification, the claim requires computing similarity scores of sequence data of a reference and fetus, and analyzing the sequences using the mathematical model of HMM.  The judicial exception is a set of instructions for analysis of sequence data and are in the categories of both Mathematical Concepts mathematical formulas as it is drawn to the use of the statistical modeling for possible haplotype of the fetus, and Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Claims 4, 8-9 provide for further details on what and how the HMM is implemented in the sequence analysis and are part of the judicial exception.  In review of the evidence of record, the combination of the judicial exception together with additional elements of the dependent claims do not appear to provide for significantly more to make the claim patent eligible.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follows the judicial example to which it is applied, nor does it appear to provide any feedback to how the data is obtained, nor is there evidence that it is tied to a technical field.  This judicial exception requires steps recited at high 
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B.  With respect to the judicial exception practiced via a processor it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."

As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction to analyze the read data are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant 
Based upon an analysis with respect to the claim as a whole, the claims do not recite something significantly different than a judicial exception, and appear to be directed towards a method of receiving sequence data and comparing the data to identify ‘possible haplotype’ sequences obtained from a fetus.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
In the instant case, the claims as stated are drawn to method of analyzing fetal sequence data using a HMM model which comprise abstract instructions for genetic assessment of a fetus.  As such, the instant claims are drawn only to an abstract process that only manipulates data, here analyzing sequence reads with a reference sequence of a parent and, therefore, are not directed to patent eligible subject matter.   Therefor the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the 

Conclusion
No claim is allowed.
The closest art appears to be Liang et al (IEEE, Vol 4, No 3, 2007- of record), Cooper et al. (Nat Gen 40:10 Oct 2008) and Lo et al. (WO 2011/057094 Al of record) where Lo et al. provide for guidance that the fetal sequences can be evaluated by comparing the fetal sequences to related sequences of the parents (page 12 for example). Lo et al. provide for a variety of analysis tools for the comparison, but Lo et al. does not specifically teach to use HMM. The use of HMM was known as evidenced by Liang et al. who teach and provide detailed guidance for implementing a method using HMM for sequence analysis.  However, based on the art of record, there is no specific teaching nor motivation to practice the analysis of the read data of cfDNA set forth in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631